— Appeal from an order of the Genesee County Court (Robert C. Noonan, J.), entered May 4, 2010. The order determined defendant to be responsible for restitution in the amount of $8,358.99.
It is hereby ordered that the order so appealed from is unanimously modified on the law by vacating the amount of restitution ordered and as modified the order is affirmed, and the matter is remitted to Genesee County Court for a new restitution hearing (see People v Weber, 93 AD3d 1217 [2012]; People v Joseph, 90 AD3d 1646, 1647 [2011]). Present — Scudder, PJ, Centra, Peradotto, Bindley and WTialen, JJ.